                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:21-cv-00123-MR

BRANDON GENE MASSEY,             )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
UNITED STATES OF AMERICA,        )
et al.,                          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on its own motion on the return of

mail sent by the Clerk to Plaintiff as undeliverable. [Docs. 7, 8].

      Pro se Plaintiff Brandon Gene Massey (“Plaintiff”) filed this action on

March 23, 2021, pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), naming four Defendants,

including the United States, “DEA Agency,” and two DEA Agents based on

alleged violations of his rights under the Fourth, Eighth, and Fourteenth

Amendments during a search at a Wal-Mart in Belmont, North Carolina.

[Doc. 1]. The docket in this matter reflects that Plaintiff is incarcerated at the

Mecklenburg County Jail in Charlotte, North Carolina, and Plaintiff described

himself as a pretrial detainee in his Complaint. [Doc. 1 at 4].
      On April 14, 2021, the Clerk of Court mailed Plaintiff an Order requiring

that Plaintiff to pay the full filing fee in this matter within 30 days of that Order.

[Doc. 8]. The Clerk advised Plaintiff that, if he failed to comply with the Order,

this action would be dismissed. [Id.]. The deadline for Plaintiff to pay the

filing fee has expired. The Clerk’s Order directing Plaintiff to pay the filing

fee, however, was recently returned to the Court as undeliverable, stating

that Plaintiff is “[n]ot in Mecklenburg County Jail System.” [Doc. 8 at 1].

Plaintiff, however, has not updated his address with the Court.

      Plaintiffs have a general duty to prosecute their cases. In this regard,

a pro se plaintiff must keep the Court apprised of his current address. See

Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district

court, bears the burden of keeping the court apprised of any changes in his

mailing address.”). Where a pro se plaintiff has failed to notify the Court of

his change of address, the action is subject to dismissal without prejudice for

failure to prosecute. Accord Walker v. Moak, Civil Action No. 07-7738, 2008

WL 4722386 (E.D. La. Oct. 22, 2008) (dismissing without prejudice a § 1983

action for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure where the plaintiff did not notify the court of his new address upon

his release from jail).
      Before dismissing this action for failure to prosecute, the Court will give

Plaintiff 14 days in which to notify the Court of his updated address. Because

it appears that Plaintiff never received the Clerk’s Order requiring payment

of the filing fee, the Court will also allow Plaintiff 14 days from this Order to

pay the filing fee.

                                     ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff has fourteen (14) days

from this Order to notify the Court of his new address. Plaintiff’s failure to

timely notify the Court will result of dismissal of this action without prejudice

and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that Plaintiff has fourteen (14) days from

this Order to pay the filing fee of $350.00 in full in accordance with Docket

No. 7. Plaintiff’s failure to pay the filing fee as ordered will result in dismissal

of this action without prejudice and without further notice to Plaintiff.

      IT IS SO ORDERED.
                                     Signed: May 24, 2021
